 1                                                                         The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8
                                                         CASE NO. 18-00599-TSZ
 9 CHERYL BISHOP,
                                                         DECLARATION OF SARAH K.
10                                 Plaintiff,            MOREHEAD

11                  v.

12 WILLIAM BARR,

13                                 Defendant.

14
            I, Sarah K. Morehead, am competent to testify and declare as follows based on my personal
15
     knowledge and a review of documents kept in the ordinary course of business:
16
     1.     I am an Assistant United States Attorney for the Western District of Washington and I
17
     represent the defendant in the above-captioned case.
18
     2.     On July 15, 2019, plaintiff supplemented her responses to defendant’s first set of written
19
     discovery requests to produce copies of emails that were responsive to defendant’s requests, but that
20
     plaintiff failed to produce previously. A true and correct copy of an email produced by plaintiff on
21
     July 15, 2019 and referenced in defendant’s motion for summary judgment is attached hereto as
22
     Exhibit A.
23

24    DECLARATION OF SARAH MOREHEAD                                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      [18-cv-00599-TSZ] - 1
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1 3.       Attached hereto collectively as Exhibit B are true and correct copies of affidavits signed

 2 during the investigation of plaintiff’s EEO complaints.

 3 4.       Attached hereto as Exhibit C is a true and correct copy of the relevant pages of the deposition

 4 of plaintiff’s deposition taken on October 19, 2017. Attached hereto as Exhibit D is a true and

 5 correct copy of the relevant pages of the deposition of plaintiff’s deposition taken on July 3, 2019.

 6 Attached hereto as Exhibit E is a true and correct copy of the relevant pages of the deposition of

 7 Michael Hodnett taken on July 17, 2019. Attached hereto as Exhibit F is a true and correct copy of

 8 the relevant pages of the deposition of Celinez Nunez taken on October 6, 2017. Attached hereto as

 9 Exhibit G is a true and correct copy of the relevant pages of the deposition of Bradford Devlin taken

10 on July 8, 2019. Attached hereto as Exhibit H is a true and correct copy of the relevant pages of the

11 deposition of Celinez Nunez taken on July 8, 2019. Attached hereto as Exhibit I is a true and correct

12 copy of the relevant pages of the deposition of Donald Robinson taken on October 3, 2017.

13 Attached hereto as Exhibit J is a true and correct copy of the relevant pages of the deposition of

14 Michael Gleysteen taken on October 4, 2017. Attached hereto as Exhibit K is a true and correct

15 copy of the relevant pages of the deposition of Raphael Martinez taken on July 18, 2019. Attached

16 hereto as Exhibit L is a true and correct copy of the relevant pages of the deposition of Douglas

17 Dawson taken on October 18, 2017. Attached hereto as Exhibit M is a true and correct copy of the

18 relevant pages of the deposition of Scott Dvorak taken on June 24, 2019. Attached hereto as Exhibit

19 N is a true and correct copy of the relevant pages of the deposition of Gerald O’Sullivan taken on

20 June 24, 2019. Attached hereto as Exhibit O is a true and correct copy of the relevant pages of the

21 deposition of Kent Plemmons taken on June 24, 2019.

22 5.       Attached is Exhibit P is a true and correct copy of ATF’s Order on Merit Promotion Plan,

23 which has been exchanged in discovery in this matter.

24    DECLARATION OF SARAH MOREHEAD                                             UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      [18-cv-00599-TSZ] - 2
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
 1 6.       I declare under penalty of perjury under the laws of the United States, pursuant to 28 U.S.C.

 2 § 1746, that the foregoing is true and correct.

 3

 4          Executed this 8th day of August, 2019 at Seattle, Washington.

 5

 6                                                       s/ Sarah K. Morehead
                                                         Sarah K. Morehead
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   DECLARATION OF SARAH MOREHEAD                                              UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
     [18-cv-00599-TSZ] - 3
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
